United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Charles R. Wooten, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-524
Issued: May 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2006 appellant filed a timely appeal from a September 14, 2006
decision of the Office of Workers’ Compensation Programs, denying her request for
reconsideration of her claim for a recurrence of disability. The Board’s jurisdiction to consider
final decisions of the Office extends only to final decisions issued within one year prior to the
filing of the appeal.1 Pursuant to 20 C.F.R. §§ 10.501.2(c) and 501.3, the Board does not have
jurisdiction over the last merit decision dated July 20, 2005.2
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for
reconsideration.

1

20 C.F.R. §§ 501.2(c); 501.3(d)(2).

2

See Algimantas Bumelis, 48 ECAB 679 (1997); Leon D. Faidley, 41 ECAB 104 (1989).

FACTUAL HISTORY
On July 31, 2002 appellant, then a 40-year-old letter carrier, filed a traumatic injury claim
alleging that she injured her lower back on July 29, 2002 while delivering mail. She fell
backward off a porch when a dog jumped at her from an open doorway. The Office accepted
appellant’s claim for a contusion, low back strain, neck strain and left wrist strain.
By decision dated May 3, 2004, the Office denied appellant’s claim for a recurrence of
disability as of May 13, 2003 on the grounds that the medical evidence was not sufficient to
establish that her recurrence of disability was causally related to her July 29, 2002 employment
injury. By decision dated February 22, 2005, the Office denied appellant’s request for a review
of the written record. By decision dated July 20, 2005, the Office denied modification of the
May 3, 2004 decision.
Appellant requested reconsideration and submitted additional evidence.
In a September 5, 2005 letter, a supervisor stated that appellant had mentioned planning
to dig up flower bulbs at a plant nursery. Appellant had also recently painted and sandblasted
her swimming pool. She had taken leave when she was splitting logs and injured her foot. The
supervisor stated that she did not witness the work performed and did not know whether
appellant performed the work herself or hired someone. Appellant submitted an affidavit
indicating that she was unable to perform the heavy yard work described by the supervisor. She
also submitted an affidavit in which an individual stated that he had performed the yard work for
her.
Appellant also submitted evidence previously of record.
By decision dated September 14, 2006, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was not sufficient to warrant further merit
review.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
The Act states:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application. The Secretary,
in accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”

3

5 U.S.C. § 8128(a).

2

The Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by: (1) showing that the Office erroneously applied or interpreted a specific
point of law; (2) advancing a relevant legal argument not previously considered by the Office; or
(3) constituting relevant and pertinent evidence not previously considered by the Office.4 When
an application for review of the merits of a claim does not meet at least one of these
requirements, the Office will deny the application for review without reviewing the merits of the
claim.5
ANALYSIS
The merits of the Office’s denial of appellant’s recurrence of disability claim are not
within the jurisdiction of the Board on this appeal. Therefore, the only issue is whether the
evidence submitted by appellant with her request for reconsideration was sufficient to warrant
further merit review.
Appellant submitted affidavits refuting a supervisor’s suggestion that she may have
performed heavy yard work at home that was inconsistent with her claim of a recurrence of
disability. However, the May 3, 2004 decision denying her recurrence of disability claim was
based on the medical evidence. The evidence submitted by appellant does not address the
medical issue involved in the case, whether she sustained a recurrence of disability on May 13,
2003 causally related to her accepted medical conditions resulting from her July 29, 2002
employment injury.
Appellant also submitted evidence previously of record. Evidence previously of record
does not constitute relevant and pertinent evidence not considered previously by the Office.6
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument or submit relevant and pertinent evidence not
considered previously by the Office. Therefore, the Office properly denied her claim.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for reconsideration.

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b).

6

See Freddie Mosley, 54 ECAB 255 (2002) (evidence that repeats or duplicates evidence already of record does
not constitute a basis for reopening a claim for further merit review).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 14, 2006 is affirmed.
Issued: May 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

